Citation Nr: 1107077	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In November 2007, the Board remanded this appeal to the 
RO, via the Appeals Management Center, for further development.

In July 2007, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran's assertions are credible.

2.  Current medical evidence includes a diagnosis of PTSD in 
accordance with the applicable regulatory criteria, in-service 
stressors consistent with the places, types, and circumstances of 
service, and competent, probative evidence of a nexus between the 
Veteran's current PTSD and the in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim, the Board finds 
that all notification and development actions needed to fairly 
adjudicate the claim has been accomplished.

General Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2010).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case- by-case basis.  See 
VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), 
service connection for PTSD may also be granted if the evidence 
demonstrates a current diagnosis of PTSD (rendered by an examiner 
specified by the regulation); an in-service stressor consistent 
with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) has been medically 
related to the Veteran's fear of hostile military or terrorist 
activity by a VA psychiatrist or psychologist, or one contracted 
with by VA; and the Veteran's PTSD symptoms have been medically 
related to the in-service stressor by a VA psychiatrist or 
psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted.

The Veteran claims that he suffers from PTSD as a result of his 
active duty service.  Specifically, the Veteran has claimed that 
as a member of Special Forces, he was on a TAD assignment to 
Southeast Asia to gather intelligence about an NVA company.  He 
said that he was trapped in an area for three days by an NVA 
encampment during which he could not eat or sleep.  He reported 
that when the NVA company moved, he and his party were able to 
return to a pickup point.  He reported that this period of TDY 
occurred between October and December 1972.

The Veteran's personnel records show that his military 
occupational specialty (MOS) was radio operator.  On October 24, 
1972, he was assigned to Phase I Special Forces training with 
Company E, 2nd Battalion, US Army Installation Management 
Activity (USAIMA), Fort Bragg, North Carolina.  On November 22, 
1972, he was assigned to Company A, 2nd Battalion, USAIMA, at 
Fort Bragg.

Another service record from the Army Troop Medical Clinic at Ft. 
Bragg dated October 1972 indicates that a security interview was 
completed and signed.  This interview was required prior to a TDY 
assignment.

The Veteran attempted to obtain records from the Central 
Intelligence Agency (CIA) and the National Security Agency (NSA) 
to verify his Special Forces TDY assignment in Vietnam.  In 
July 2007, the CIA responded that they could neither confirm nor 
deny the existence or nonexistence of records of that nature.  
The NSA responded in July 2007 that the Veteran had never been 
affiliated with the NSA.  The RO made a formal finding in 
May 2010 that the Veteran's claimed stressors were unverifiable.

VA treatment records from 2000 through the present reveal ongoing 
treatment for PTSD.  In August 2004, a VA examiner noted that he 
was a board certified psychiatrist with prior Compensation and 
Pension Examination experience who had been treating the Veteran 
since 2000.  He described the Veteran's stressor incident of 
being on an intelligence mission when he was surrounded by 
hundreds of men for three days.  The examiner reiterated that he 
had evaluated many Veterans with PTSD as part of his work with 
Compensation and Pension.  He opined that the Veteran was 
experiencing chronic symptoms associated with combat-related 
PTSD.  He remarked that the Veteran described and documented 
numerous examples of situations that were more than adequate to 
cause the development of PTSD.  He further noted that the Veteran 
had not appeared to be seeking secondary gain during his time of 
treatment; rather, the Veteran had made legitimate efforts to 
maintain employment.  The same VA examiner reiterated this 
opinion in November 2007.  In October 2010, the VA examiner added 
that it was his opinion that the Veteran's stressor was adequate 
to support a diagnosis of PTSD, and the Veteran's PTSD symptoms 
were related to that stressor.

In this case, the Veteran has not received any award or 
decoration indicative of his participation in combat, such as the 
Combat Action Ribbon or the Purple Heart Medal.  However, the 
Board has found the Veteran to be credible.  The Veteran's 
involvement with Special Forces was documented in his service 
treatment records.  Additionally, a security interview in 
connection with a period of TDY is also of record.  His testimony 
concerning his stressors is generally consistent with his service 
personnel records and is thus deemed consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  
Additionally, the Veteran's account has remained consistent 
throughout the record.  Thus, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that he was exposed to 
traumatic incidents as described during active service.

With respect to whether there is a valid diagnosis of PTSD linked 
to this confirmed stressor, the Board notes the VA outpatient 
records numerous diagnoses of PTSD, to include a references that 
the Veteran's PTSD was related to his Special Forces experiences 
in the military.  Additionally, the October 2010 VA report 
specifically referenced how the Veteran's diagnosis met the 
criteria for PTSD, and also linked the Veteran's diagnosis to his 
in-service stressor.  In the Board's opinion, the evidence is 
supportive of a diagnosis of PTSD linked to his in-service 
stressor.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  Accordingly, 
the Board concludes that service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


